Citation Nr: 1821667	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the right knee prior to February 13, 2008, and a rating in excess of 30 percent for total right knee replacement from April 1, 2009.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, April 2008, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Togus, Maine.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The Board remanded these claims for further development in December 2012.  These issues now return for appellate review.

The Veteran also perfected an appeal of the following issues:  entitlement to an initial disability rating in excess of 30 percent prior to July 6, 2012, and to a disability rating in excess of 50 percent from July 6, 2012, forward, for a major depressive disorder; entitlement to an initial disability rating in excess of 10 percent prior to August 4, 2010, and to a disability rating in excess of 20 percent from August 4, 2010, forward, for degenerative joint disease of the lumbar spine; entitlement to an effective date prior to April 22, 2009, for the award of service connection for degenerative joint disease of the lumbar spine; and the issue of whether additional benefits as school children for R.H., C.B., and J.B. are warranted.  See RO Rating Decision, dated in July 2013; Statement of the Case, dated September 27, 2017; Letter from the RO to the Veteran, dated December 12, 2017.  At present, these issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2017).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to these claims, the Board declines to take any further action on them at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

In a November 2017 rating decision, the RO awarded the Veteran entitlement to a total disability rating based upon individual unemployability (TDIU) and basic eligibility to Dependents' Educational Assistance, each effective from June 24, 2010.  The Veteran submitted a timely notice of disagreement (NOD) as to the effective date assigned for these awards.  See VA Form 21-0958, dated February 5, 2018.  The RO has acknowledged the Veteran's NOD and is taking appropriate action.  See RO Letter to the Veteran, dated February 14, 2018.  As such, the Board declines to take any further action on them at this time.

All of the claims, with the exception of service connection for a left knee disorder, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran left total knee replacement was caused by his right total knee replacement.


CONCLUSION OF LAW

The criteria for service connection left total knee replacement, as secondary to service-connected right total knee replacement, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a left knee disability as secondary to his service-connected right knee disability.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Wallin v. West, 11 Vet. App. 509, 512   (1998).

Here, there is no question that the Veteran has a current left knee disability, diagnosed as left total knee replacement.  He is also service connected for right total knee replacement.

Moreover, there is medical evidence of record indicating a relationship between the Veteran's service-connected right knee disorder and his diagnosed left knee disorder.  In this regard, in a March 2013 letter, D. Dhawan, M.D. opined that the Veteran's left knee degenerative joint disease was at least as likely as not related to his right knee disorder.  Dr. Dhawan explained that to avoid pain in his right knee, the Veteran would bear weight on his left knee, which over time caused degenerative changes in the left knee.  In providing the opinion, Dr. Dhawan considered the evidence of record showing that the Veteran had degenerative joint disease in his left knee in 1989, as well as a work-related injury to his left knee in April 1993.

The Board finds Dr. Dhawan's opinion to be probative as it represents the informed conclusion of a medical professional with relevant expertise and is underpinned by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Also of record is a March 2016 VA examiner's opinion finding that it was less likely as not that the Veteran's left knee disorder was caused by his right knee disorder.  However, this opinion lacks probative value because it does not appear to be based on a complete and accurate history.  The examiner based his determination on an apparent denial by the Veteran that he had ever had any problems with his left knee prior to his April 1993 work accident, thereby attributing the Veteran's left knee disorder primarily to the 1993 post-service injury.  However, the Board notes that degenerative joint disease of the Veteran's left knee was seen as early as November 1989 during a VA examination.

As such, there is competent, favorable medical evidence in the form of Dr. Dhawan's March 2013 opinion.  Although there is a VA examination report and opinion of record that is unfavorable, the Board finds that, at the least, the evidence for and against the claim is in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left knee disorder is as likely as not attributable to his service-connected right knee disorder.  And, under VA law, in such a circumstance, the claimant must prevail.  Id. Therefore, service connection for a left knee disorder, diagnosed as left total knee replacement, is granted as secondary to his service-connected right knee disorder.   See also 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.


ORDER

Service connection for a left total knee replacement, as secondary to service-connected right total knee replacement, is granted.


REMAND

The Veteran received a VA examination for his bilateral hip condition in March 2016 pursuant to the December 2012 remand.  The examiner concluded that he would have to resort to mere speculation to find that the Veteran's bilateral hip conditions were caused by or aggravated by the Veteran's service-connected right knee disability.  The Board finds that the opinion of having to resort to speculation is inadequate because the basis for the opinion is not apparent on the Board's review of the evidence.  

Regarding the Veteran's claim for a higher rating for his service-connected right knee disability, a new VA examination must be provided that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Correia mandates that orthopedic examinations include the testing described in 38 C.F.R. § 4.59 (2017) or an explanation as to why such testing is not warranted or not possible.  Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resorting to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large or insufficient knowledge of the specific examiner.  For example, the March 2016 examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time without resorting to speculation.  When promoted for an explanation, the examiner failed to provide an adequate reason as to why he was unable to provide the information or how the information could be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2017 forward.

2.  Obtain a new medical opinion for the Veteran's bilateral hip disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

(a)  The examiner must clarify the diagnosis of the Veteran's left hip disorder.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and/or left hip disability was either (i) caused by, or (ii) aggravated by the Veteran's service-connected bilateral knee disabilities.  In providing this opinion, the examiner should consider the notations by the VA examiner in March 2016 that the Veteran has reported a leg length discrepancy ever since his bilateral knee replacement surgeries and that leg length discrepancy can cause hip pain; and that bilateral total knee replacement surgeries can lead to gait alteration which can lead to bilateral hip pain.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.  If the above requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Arrange for a VA examination to assess the current severity of the Veteran's right total knee replacement.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The appropriate DBQ should be completed.

Range of motion testing in accordance with Correia:  In the examination report, the examiner must include all of the following:

A.	Active range of motion testing results.
B.	Passive range of motion testing results.
C.	Weightbearing range of motion testing results.
D.	Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Flare-ups (Sharp):  The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up based on all procurable information from the record.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

The examiner should also specifically state whether the Veteran has any chronic residuals as a result of his right total knee replacement, to specifically include severe painful motion or weakness in the affected extremity.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




